Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The “physical manipulation, or combination thereof” claim 35 would be new matter since the physical manipulation including twisting taught in [0015-0017] of the  directed to “during use of the material” having the reduce size of one or more of the pores by a consumer, not by applicant to apply the tamper resistance seal having the reduce the size of one or more of the pores to a container.
Applicant asserts that example 4 would be an illustration of one method of treatment to reduce the size of some or all of the pores, but it teaches color changes, a gloss black to dull gray to a darker gray to black for a material changing colors by various treatments for the recited polymeric material per se, not sealing a container by the treated polymeric material.
Note that claims directed to the color changing polymeric material and a method for initiating a color change in the polymeric material shown in the example 4 had been cancelled.

Claims 18-20 and 23-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for heat treatment (i.e., heat shrunk material) for reducing the size of pores, does not reasonably provide enablement for physical manipulation or combination thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The recited treatment step to reduce the size of one or more of the pores of claim 18 would encompass the recited treatment of new claim 35. 
Applicant points to a para. [0017] of the publication in which the polymeric material may be subjected to deformation strain (e.g., drawn) prior to use” and “heat  the size of one or more of the pores” of claim 18.
The deformation strain (e.g., drawn) which would be equivalent to “stretching’ and the stretching is known to increase the size of the pores/induce formation of voids, not to decrease the size of the pores, as evidenced by the instant figures and a para. [0099] of the publication pointed out by applicant.
The para. [0017] of the publication further teaches “heat treatment, physical manipulation (e.g., twist, tear, bend, impact, pressure, etc.), or combination thereof (to reduce pores)”, but it is directed to “during use of the material” by a consumer, not by applicant to apply the tamper resistance seal to a container.  Although, it is well-known in the art that the heat treatment would yield shrinkage of film of lid taught in the instant examples, but, it would be impossible to utilize the twisted or torn film of lid of the instant examples obtained by the physical manipulation or the heat treatment and physical manipulation thereof (falling with scope of claim since claim 35 does not recite any sequence of the heat treatment and physical manipulation) for sealing a container.  Again, the twist, tear and bend would be equivalent to “stretching’ which is known to increase the size of the pores/induce formation of voids, not to decrease the size of the pores, as evidenced by the instant figures and a para. [0099] of the publication pointed out by applicant.
Some of the analysis under In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) would be the following.

(B) The amount of direction provided by the inventor: Inadequate.
(C) The existence of working examples:  None.
Note that 112(1) Enablement – The full scope of the claimed invention must be enabled.  A person who chooses broad claim language must make sure the broad claims are fully enabled.
Thus, the claims are non-enabling as to the scope and breadth of claim.
Applicant asserts that example 4 would be an illustration of one method of treatment to reduce the size of some or all of the pores, but it teaches color changes, a gloss black to dull gray to a darker gray to black for a material changing colors by various treatment for the recited polymeric material per se, not sealing a container by the treated polymeric material.  
Note that claims directed to the color changing polymeric material and a method for initiating a color change in the polymeric material shown in the example 4 had been cancelled.
Example 6 teaches a heat treated lid having the reduced size of the pores (i.e., void collapse), but the heat treatment (i.e., heat shrunk material) for reducing the size of pores is not rejected here.
  
				EXAMINER’S COMMENT
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Dec. 6, 2021                                                       /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762